Opinion filed August 12, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00023-CR
                                        __________

                          JOYCE ANN BENNETT, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 142nd District Court

                                    Midland County, Texas

                                Trial Court Cause No. CR30426


                            MEMORANDUM OPINION

       This is an appeal from a judgment adjudicating guilt. Joyce Ann Bennett originally
entered a plea of guilty to theft by check pursuant to one scheme and continuing course of
conduct in the aggregate amount of at least $1,500 but not more than $20,000. Pursuant to the
plea bargain agreement, the trial court deferred the adjudication of her guilt and placed her on
community supervision for three years. At the hearing on the State’s motion to adjudicate,
appellant entered pleas of true to two of the allegations. The trial court found that appellant had
violated the terms and conditions of her community supervision, revoked her community
supervision, adjudicated her guilt, and sentenced her to confinement in a state jail facility for
fifteen months. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of her right to review the
record and file a response to counsel’s brief. A response has not been filed. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that counsel has the responsibility
to advise appellant that she may file a petition for discretionary review by the Texas Court of
Criminal Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this
court advises appellant that she may file a petition for discretionary review pursuant to T EX. R.
APP. P. 66. Black v. State, 217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                             PER CURIAM


August 12, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2